  Case 18-02548        Doc 30     Filed 04/24/19 Entered 04/24/19 17:57:01            Desc Main
                                    Document     Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                         )     Case No.:    18-02548
       Karoline Esho                                  )
                                                      )     Chapter 13
                                                      )
                                Debtor(s)             )     Judge: LaShonda A. Hunt
                                                      )


                                  NOTICE OF WITHDRAWAL

TO:    Karoline Esho, 6005 N Kimball, Apt 4 Chicago, IL 60659 via mail
       Trustee Marilyn Marshall, 224 S. Michigan Ave., #800, Chicago, IL 60604 via ECF
       clerk’s electronic delivery system
       Brian J. Graber, Ltd., 150 N Michigan Ave, Chicago, IL 60601 via mail
       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
       delivery system



       PLEASE TAKE NOTICE that the Motion to Approve Settlement that was to be heard on
April 29, 2019 at 9:30 am before the Honorable Judge LaShonda A. Hunt at the Dirksen Federal
Court, 219 S. Dearborn, Courtroom 719, Chicago, Illinois 60604 is withdrawn.


                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler

                                   CERTIFICATE OF SERVICE

        I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice upon the parties named above on April 24, 2019 before the
hour of 6:00 p.m.
                                                       By:     /s/ David H. Cutler
                                                               David H. Cutler, esq.
                                                               Counsel for Debtor(s)
                                                               Cutler & Associates, Ltd.
                                                               4131 Main St. Skokie, IL 60076
                                                               Phone: (847) 673-8600
